Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  in line 5 (last line), it is suggested that “MEA (monoethanolamine) and TEA (triethanolamine)” be replaced with  
“monoethanolamine (MEA) and triethanolamine (TEA).” Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,220,662. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar laundry sheet comprising an active component for laundering, wherein the active component is an enzyme, and a laundry film formed by mixing a laundry detergent component and a film-forming water-soluble polymer, wherein the laundry detergent component is sodium lauryl sulfate, wherein the active component for laundering is a granule , and the granule is contained and distributed between polymer chains or  matrices on at least one side of the laundry film and wherein the film-forming water-soluble polymer is polyvinyl alcohol having an average degree of polymerization of 100-3000 differing only in that US ‘662 further recites that the granule is an assemblage of  an amorphous particle and has an specific average particle diameter. These parameters, however, are not excluded from the “comprising” language of the present claims. 

Claims 3-4, 6-7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,220,662  as applied to claims 1-2, 5 and 8  above, and further in view of Denome et al. (US 2007/0269651, already cited in IDS dated 12/02/2021), hereinafter “Denome.”
	US ‘662 teaches the features as discussed above. US ‘662, however, fails to disclose a  further active component comprising one or more of a builder, a bleaching agent and a bleach activator as recited in claim 3, the specific builder, bleaching agent and bleach activator as recited in claims 4, 6 and 7, respectively; and the laundry component further comprising a nonionic surfactant as recited in claim 9.
	Denome, an analogous art, teaches an article comprising: a functionalized substrate comprising: a composition susceptible to aqueous attack, wherein said composition is selected from water-soluble materials, partially water soluble materials, water-dispersible materials, water-disintegrating materials, and mixtures thereof; and a plurality of microcapsules encapsulating a functional composition, wherein said plurality of microcapsules is incorporated with said functionalized substrate (see abstract). The functional composition encapsulated by the microcapsules comprises one or more functional materials like laundry cleaning actives (see paragraphs [0047] and [0049]), wherein the laundry cleaning actives include builders, bleaches, bleach activators and enzyme, which play an active role in the cleaning process of laundry (see paragraph [0068]).  Suitable builder is zeolite, which is also used as a barrier agent which can protect mutually incompatible cleaning actives from one another (see paragraph [0069]). In one embodiment, the functionalized substrate further comprises a surfactant, for example, nonionic surfactant (see paragraph [0141]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate microcapsules comprising a builder like zeolite; and a nonionic surfactant  into the laundry sheet of US ‘662 because these components play an active role in the cleaning process of laundry as taught by Denome.
	 Inasmuch as Denome already teaches builders, Denome need not disclose the specific bleaching agent nor the specific bleach activator as recited in claims 6 and 7, respectively, because these components are not claimed as being present in the composition, rather, these components are cited in the alternative only (see the Markush language in claim 3, lines 2-3). 

In the alternative, claims 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,220,662  and Denome as applied to the above claims, and further in view of Brooker et al. (US 2012/0151684), hereinafter “Brooker.”
	US ‘662 and Denome teaches the features as discussed above. In particular, Denome teaches that the functional composition encapsulated by the microcapsules comprises one or more functional materials like laundry cleaning actives (see paragraphs [0047] and [0049]), wherein the laundry cleaning actives include builders, bleaches, bleach activators and enzyme, which play an active role in the cleaning process of laundry (see paragraph [0068]). US ‘662 and Denome, however, fails to disclose the specific bleaching agent as recited in claim 6 and the specific bleach activator as recited in claim 7.
	It is known from Brooker, an analogous art in laundry detergent sheets (see paragraph [0015]), that a bleach ingredient includes sodium perborate or sodium percarbonate  (see paragraph [0089]), and a bleach activator includes nonanoyloxybenzene sulfonate (NOBS) or tetraacetylethylenediamine (TAED) (see paragraph [0090]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the laundry sheet of US ‘662,  microcapsules comprising a bleach like sodium perborate or sodium percarbonate, or a bleach activator like NOBS or TAED because the bleach or bleach activator plays an active role in the cleaning process of laundry as taught by Denome, and sodium perborate or sodium percarbonate, and NOBS or TAED are specific bleaches and bleach activators, respectively, as taught by Brooker.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                               /LORNA M DOUYON/                                                                                Primary Examiner, Art Unit 1761